Citation Nr: 1217083	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  02-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 40 percent for the service-connected residuals of a shell fragment wound to the right thigh.

2.  Entitlement to a disability rating greater than 10 percent for a scar associated with the service-connected residuals of a shell fragment wound to the right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  A Travel Board hearing was held at the RO in August 2003 before an Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.  The Acting Veterans Law Judge who held the hearing subsequently left the Board.  After being advised of his right to a new hearing before a different Veterans Law Judge, the Veteran did not respond.  See 38 C.F.R. § 20.704 (2011).

In July 2004 and in August 2009, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  As explained in greater detail below, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In an October 2008 rating decision, the AMC assigned an initial 40 percent rating for the Veteran's service-connected residuals of a shell fragment wound to the right thigh and also assigned a 10 percent rating for his service-connected scar associated with residuals of a shell fragment wound to the right thigh.  As these awards do not constitute a complete grant of benefits sought, the issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In the October 2008 rating decision, the AMC concluded that there had been clear and unmistakable error (CUE) in a May 1988 rating decision (which granted service connection for the Veteran's service-connected right thigh disability and assigned a zero percent rating effective October 30, 1984) and all subsequent rating decisions where CUE was evident.  The AMC found that the Veteran's service-connected right thigh disability should have been evaluated under Diagnostic Code (DC) 5315-5317.  The AMC also assigned an initial 40 percent rating for the Veteran's service-connected right thigh disability retroactive to October 30, 1984.  Given the finding (during the pendency of this appeal) of CUE in a prior rating decision, as well as the retroactive award assigned,  the Board must consider this appeal as stemming from the assignment of an initial disability rating.  Accordingly, this disability should be evaluated under the former and revised rating criteria for evaluating muscle injuries for the entire time period on appeal as a higher initial rating claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a shell fragment wound to the right thigh result in subjective complaints of pain but the competent medical evidence of record does not show objective findings of more than moderately severe disability when considering injury to Muscle Groups XVII and XV collectively.

2.  The competent evidence shows that the Veteran's scar associated with his service-connected residuals of a shell fragment wound to the right thigh is well-healed, non-tender, and does not cause limited motion.  Additionally, there is no evidence of skin breakdown, inflammation, or infection; and, the scar is not debilitating and does not exceed 12 square inches.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 40 percent for residuals of a shell fragment wound to the right thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.73, Diagnostic Codes 5317-5315 (effective prior to July 3, 1997); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.55, 4.56, 4.73, Diagnostic Codes 5317-5315 (2011).

2.  The criteria for a disability rating greater than 10 percent for a scar associated with residuals of a shell fragment wound to the right thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118 including Diagnostic Codes 7803, 7804, 7805 (in effect prior to August 30, 2002); Diagnostic Codes 7803, 7804, 7805 (in effect prior to August 30, 2002); Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (in effect from August 30, 2002 to October 22, 2008); Diagnostic Codes 7801, 7802, 7804, 7805 (in effect from October 23, 2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the currently appealed claims, the RO provided the appellant pre-adjudication notice by a letter dated in May 2001.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate an increased rating claim and the relative duties of VA and the claimant to obtain evidence.  

In July 2004 and in August 2009, the Board remanded the claims on appeal back to the RO for additional development of the record.  Subsequent to that remand, the RO sent letters to the Veteran in July and October 2004, February 2005, March 2006, December 2007, and in August 2009 which provided additional notice regarding his currently appealed claims.  These letters explained what evidence was necessary to substantiate his claims in addition to providing notice about how VA assigns initial disability ratings and effective dates for any grant of service connection.  These letters were followed with a July 2011 Supplemental Statement of the Case (SSOC). 

As noted in the Introduction, this case is unique in that the AMC found in the October 2008 rating decision that there was CUE in a May 1988 rating decision and all subsequent rating decisions which had evaluated the Veteran's service-connected right thigh disability.  The AMC's October 2008 action essentially invalidated all prior rating decisions dating back to May 1988 in which the original disability rating for the Veteran's service-connected right thigh disability had been assigned.  As also noted in the Introduction, the AMC's decision to assign a higher initial 40 percent rating for the Veteran's service-connected right thigh disability effective retroactive to October 30, 1984, on the basis of CUE in all prior rating decisions means that the entire time period since the grant of service connection is currently on appeal.  

In this regard, the regulations governing muscle injuries were revised during the pendency of this appeal.  See 62 Fed. Reg. 30235 (June 3, 1997) codified at 38 C.F.R. § 4.73 et seq. (effective July 3, 1997).  The RO provided notice to the Veteran of the former and revised rating criteria for evaluating muscle injuries in the October 2008 rating decision in which it found CUE in all prior rating decisions which had evaluated his service-connected right thigh disability.  The RO also notified the Veteran of the former and revised rating criteria used to evaluate his service-connected scar in the October 2008 rating decision.  In this regard, the record reflects that the Veteran has been specifically notified of the criteria in effect prior to the 2002 revision, and the criteria in effect as of October 2008.  The Veteran has not been specifically provided with the criteria in effect between August 30, 2002 and October 2008; however, there is no prejudice to the Veteran because the August 2002 and October 2008 criteria contain any substantive changes that may affect the scar rating in this case.  In other words, any substantive changes made to the scar codes in 2002 are considered in the criteria in effect as of October 2008, and therefore adequate notice of all applicable regulations have been provided to the Veteran by the RO in this case.  Thus, all substantive changes have, in essence, been considered by the RO with respect to the Veteran's scar and there is no prejudice to the Veteran.  

Any notice errors in this case did not affect the essential fairness of the adjudication because VA cured the procedural defects and has obtained all relevant evidence.  The notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claims.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records, Social Security Administration (SSA) records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, to the extent possible, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  VA assisted the Veteran to the extent possible in this case.  Examinations were conducted in January 2002, September 2005, February 2008, and in March and May 2011.  

With regard to the Board's July 2004 and August 2009 remands, the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (finding remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Specifically, per the remand instructions, the Veteran was afforded VA examinations and additional VA and private outpatient records were obtained and associated with the claims file.  Also, records from the Social Security Administration (SSA) used by that agency in making any decision regarding a claim for SSA benefits were also obtained and associated with the claims file pursuant to the Board's remand directives.  Per the more recent August 2009 remand directives, the Veteran was provided additional duty-to-assist notice as well as additional VA examinations in March and May 2011 to assess the current severity of the service-connected disabilities on appeal.  

In an August 2011 statement, the Veteran challenged the adequacy of the VA examinations he received in March and May 2011.  In advancing an argument concerning the adequacy of the March and May 2011 examinations, the Veteran appears to be raising a general challenge to the professional competence of the VA examiners who conducted these examinations.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion.  Indeed, whereas here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor his service representative has raised a specific challenge to the professional medical competence or qualifications of the VA examiners who conducted the March and May 2011 examinations.

Recent Federal Circuit precedent also suggests that VA may rely upon the March and May 2011 VA examinations in adjudicating the Veteran's increased rating claims for a shell fragment wound of the right thigh and for a scar associated with the residuals of a shell fragment wound of the right thigh.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither the Veteran nor his service representative has identified or submitted any evidence or argument that the VA examiners who conducted the March and May 2011 examinations were not competent or lacked the professional medical training necessary to review the claims file, including the Veteran's service treatment records and post-service VA and private treatment records, and provide a competent opinion concerning the current nature and severity of the Veteran's service-connected shell fragment wound of the right thigh and associated scar.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of any VA examiner) prior to relying on the March and May 2011 VA examinations in adjudicating the Veteran's increased rating claims.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

There is no indication the March and May 2011 examiners did not report accurately what they found in their review of the claims file.  Moreover, there is no evidence to support a finding that the March and May 2011 VA examinations are inadequate for evaluation purposes because they addressed fully all of the Veteran's contentions regarding his service-connected residuals of a shell fragment wound to the right thigh and associated scar, including the Veteran's complaints of leg pain.  See 38 C.F.R. § 4.2.  In summary, VA has complied substantially with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time. 

II.  Increased Ratings

The Veteran seeks higher disability ratings for his service-connected residuals of a shell fragment wound to the right thigh and the scar associated with these residuals.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals of a Shell Fragment Wound to the Right Thigh

The Veteran contends that his service-connected residuals of a shell fragment wound to the right thigh are more disabling than currently evaluated.  He specifically contends that he experiences constant right thigh pain as a result of this service-connected disability.

The Veteran's service-connected residuals of a shell fragment wound to the right thigh currently are evaluated as 40 percent disabling by analogy to 38 C.F.R. § 4.73, DC 5315-5317 (Muscle Group XV-Muscle Group XVII).  As noted in the Introduction, because the AMC found CUE in the May 1988 rating decision which evaluated the disability rating assigned for the Veteran's service-connected right thigh disability and all subsequent rating decisions, the Board must consider the former and revised rating criteria.  VA revised the rating criteria for muscle injuries during the pendency of this appeal.  Thus, the Veteran is entitled to the application of the version of the regulation that is more favorable to him from the effective date of the new criteria; only the former criteria are to be applied for the period prior to the effective date of the new criteria.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422  (2000); see also DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Given the RO's October 2008 rating decision invalidating all prior rating decisions which had assigned a zero percent rating for the Veteran's service-connected right thigh disability, the Veteran is seeking a higher initial rating for this disability.  Currently, the initial disability rating assigned for the service-connected right thigh disability is 40 percent.  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson, 12 Vet. App. at 119.

Under the former rating criteria for evaluating muscle injuries, in effect prior to July 3, 1997, Muscle Group XV (mesial thigh group) involved the muscles of flexion and adduction of the hip and flexion of the knee (the adductor longus, adductor brevis, adductor magnus, and gracilis).  A 20 percent rating was assigned for moderately severe injury to Muscle Group XV.  A maximum 30 percent rating was assigned for severe injury to Muscle Group XV.  See 38 C.F.R. § 4.73, DC 5315 (effective prior to July 3, 1997).  Because the AMC assigned an initial 40 percent rating effective October 30, 1984, for the Veteran's service-connected right thigh disability in the October 2008 rating decision, and because a 30 percent rating is the maximum disability rating available under the former DC 5315, the Board must look to other relevant DC's to see if an increased rating is warranted.

Under the former 38 C.F.R. § 4.73, DC 5317, Muscle Group XVII (pelvic girdle group) involved the muscles of extension of the hip, abduction of the thigh, elevation of the opposite side of the pelvis, tension of fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XIV, in postural support of the body steadying the pelvis upon the head of the femur and condyles of the femur on the tibia.  The muscles of the pelvic girdle group included the gluteus maximus, gluteus medius, and gluteus minimus.  See 38 C.F.R. § 4.73, DC 5315 (effective prior to July 3, 1997).  A 40 percent rating was assigned under the former DC 5317 for moderately severe muscle injury to Muscle Group XVII.  A maximum 50 percent rating was assigned for severe muscle injury to Muscle Group XVII.  A footnote to DC 5317 provided that, if bilateral severe muscle injury to Muscle Group XVII was present, then special monthly compensation for loss of use of buttocks was to be considered.  Id.

Under the revised rating criteria for evaluating muscle injuries, effective July 3, 1997, a 20 percent rating is assigned under DC 5315 for moderately severe injury to Muscle Group XV.  A maximum 30 percent rating is assigned under DC 5315 for a severe injury to Muscle Group XV.  See 38 C.F.R. § 4.73, DC 5315.  A 20 percent rating is assigned under DC 5317 for a moderate injury to Muscle Group XVII.  See 38 C.F.R. § 4.73, DC 5317.  A 40 percent rating is assigned under DC 5317 for a moderately severe injury to Muscle Group XVII.  A maximum 50 percent rating is assigned under DC 5317 for a severe injury to Muscle Group XVII.  See 38 C.F.R. § 4.73, DC 5315-5317 (2011).  

The factors to be considered in evaluating residuals to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  

Prior to the regulatory change in 1997, disability of a muscle group was based on impaired joint motion and its ability to perform its full work.  Principal symptoms were weakness and fatigability, and coordination, swelling, deformity, and atrophy.  The principal factors were impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold.  Skin scars are incidental and negligible but allow for envisaging the whole track of the missile, including any bony or nerve involvement.  It is the deep intra-and inter-muscular scarring that is disabling.  Through-and-through or other wounds of the deep structure almost invariably cause scarring so that muscles pull against other muscles causing incoordination and loss of strength.  Prolonged exertion brings about fatigue and pain, thus interfering with function.  38 C.F.R. §§ 4.47 , 4.48, 4.49, 4.50, 4.51, and 4.54 (in effect prior to July 3, 1997).

Prior to the 1997 regulatory change, the regulations provided, that in rating injuries of the musculoskeletal system, attention is first given to the deepest structures injured (bones, joints and nerves).  "A through-and-through injury, with muscle damage, is at least a moderate injury for each group of muscles damaged."  Entitlement to a rating of severe grade is established when there is a history of "compound comminuted fracture and definite muscle or tendon damage from the missile."  Entitlement to a rating of severe grade, generally, is established when there is a history of compound, comminuted fracture and definite muscle or tendon damage.  However, the regulations recognize that there are locations, as in the wrist or over the tibia, where muscle damage might be minimal or damage to tendons might be repaired by sutures; in such cases, the requirements for a severe rating are not necessarily met.  38 C.F.R. § 4.72 (in effect prior to July 3, 1997).

Prior to the July 1997 regulatory change, muscle injuries were classified into four general categories:  Slight, moderate, moderately severe, and severe.  Separate evaluations were assigned for the various degrees of disability. 

Slight disability of the muscle anticipates a simple muscle wound without debridement or infection with the effects of laceration with a history of a wound of slight severity and relieved with brief treatment and returned to duty.  A history of healing with good functional results without consistent complaints of the cardinal symptoms of muscle injury or painful residuals is also contemplated.  Objective findings of a slight disability including minimal scar, slight, if any, evidence of fascial defect, atrophy, or impaired tonus, and no significant impairment of function or retained metallic fragments.  38 C.F.R. § 4.56 (a) (prior to July 3, 1997).

Moderate disability of the muscle anticipates a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate disability would include evidence of hospitalization in service or treatment of the wound, and complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use.  Objective findings include entrance, and if present, exit scars indicating a short track of missile, some loss of deep fascia or muscle substance or impairment of muscle tonus and of definite weakness or fatigue in comparative tests.  38 C.F.R. § 4.56(b) (in effect prior to July 3, 1997).

A moderately severe disability of the muscles anticipates a through-and-through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of the soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period of treatment of the wound in service.  A record of cardinal symptoms, such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, and evidence of unemployability because of inability to keep up work requirements should be considered.  Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups. Objective findings should also include indications on palpation of loss of deep fascia, moderate loss of muscle substance, or normal firm resistance of muscles compared to a sound side. Tests of strength and endurance compared with sound side should demonstrate positive evidence of moderately severe loss. 38 C.F.R. § 4.56(c) (in effect prior to July 3, 1997).

A severe muscle disability results from a through-and-through or deep-penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, with intermuscular binding and cicatrization and service medical records or other evidence showing hospitalization for a prolonged period for treatment of the wound.  Objective findings may include a ragged, depressed and inherent scars indicating wide damage to muscle groups in missile track, palpation showing moderate or extensive loss of deep fasciae or muscle substance, or soft flabby muscles in wound area and abnormal swelling and hardening of muscles in contraction.  Tests of strength, endurance, or coordinated movements compared with decreased muscles of the non-major side indicates severe impairment of function.  If present, the following are also signs of severe muscle disability:  X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial filling over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current and electrodiagnostic tests, visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile; induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(c) (prior to July 3, 1997).

Prior to the regulatory change, where there are muscle injuries in the same anatomical region such as the pelvic girdle and thigh, for example, the ratings for those injuries will not be combined, but instead, the rating for the major group will be elevated from moderate to moderately severe, or from moderately severe to severe, according to the severity of the aggregate impairment of function of the extremity.  38 C.F.R. § 4.55 (in effect prior to July 3, 1997).  

Pursuant to the regulatory amendment effective July 3, 1997, changes were made to the schedular criteria for evaluating muscle injuries, as set forth in 38 C.F.R. §§ 4.55 , 4.56, and 4.72.  See 62 Fed. Reg. 30237 -240 (1997).  For instance, 38 C.F.R. § 4.72  was removed and the provisions contained in that regulation were incorporated into the provisions of 38 C.F.R. § 4.56. 

As noted, the former provisions of 38 C.F.R. § 4.55 provided that muscle injuries in the same anatomical region would not be combined, but instead the rating for the major group would be elevated from moderate to moderately severe or from moderately severe to severe according to the aggregate impairment of function of the extremity.  That regulation also provided that two or more muscles affecting the motion of a single joint could be combined but not in combination receive more than the rating for ankylosis of that joint at the intermediate angle. Additionally, that regulation provided that muscle injury ratings would not be combined with peripheral nerve paralysis ratings.  38 C.F.R. § 4.55 (prior to July 3, 1997). 

The new provisions of 38 C.F.R. § 4.55 , are as follows:

A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint.  38 C.F.R. § 4.55(d).  Under 38 C.F.R. § 4.55(e), when compensable muscle group injuries are in the same anatomical region but do not act on the same joint, the rating for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).  

For VA rating purposes, the revised version of 38 C.F.R. § 4.56 (effective as of July 3, 1997) states:  cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b) 

(d) Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

A slight disability of muscles is manifested by a simple wound of muscle without debridement or infection.  Service department records generally show evidence of a superficial wound with brief treatment and return to duty.  The evidence would also tend to show healing with good functional results; and, no cardinal signs or symptoms of muscle disability as defined above.

Objective findings would include a minimal scar, but no evidence of fascial defect, atrophy, or impaired tonus.  There would also be no impairment of function or metallic fragments retained in muscle tissue.

The type of injury resulting in a moderate disability of muscles includes a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, with residuals of debridement, or prolonged infection.  Service department record or other evidence of in-service treatment for the wound should show the history of the injury.  There is also consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined above, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and, if present, exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

In the October 2008 rating decision, the RO assigned the current 40 percent rating for the Veteran's service-connected residuals of a shell fragment wound to the right thigh by combining the injuries to Muscle Groups XV and XVII under 38 C.F.R. § 4.55(e).  Id.  The RO found that that Muscle Group XVII was the most severely disabling and merited a 20 percent rating under the revised DC 5317.  See 38 C.F.R. § 4.73, DC 5317.  The RO also found that the injuries to Muscle Groups XV and XVII were in the same anatomical region but did not affect the same joint.  Accordingly, under § 4.55(e), the RO assigned the next, higher, 40 percent rating to the combined injuries to Muscle Groups XV and XVII.

The evidence of record does not show that an initial rating in excess of 40 percent is assignable based on injuries to Muscle Groups XV and XVII, even when considering the injuries as combined under 38 C.F.R. § 4.55(e) and increasing by one level the most severe of the two injured Muscle Groups.  The preponderance of the evidence is against the Veteran's claim for a disability rating greater than 40 percent for his service-connected residuals of a shell fragment wound to the right thigh under both the former and revised rating criteria for evaluating muscle injuries.  The Veteran has contended that these residuals are more disabling than currently evaluated and result in chronic debilitating right thigh pain.  The Veteran has asserted severe pain in his area of the thigh for many years, and testified to this end at his Board hearing; however, the objective findings do not support the Veteran's subjective complaints; and, moreover, even considering the Veteran's complaints of pain, the totality of the evidence does not meet the criteria for the assignment of the next higher rating, given the lack of objective findings.  The 40 percent rating assigned adequately compensates the Veteran for his pain with retained foreign bodies, particularly in light of a lack of other objective findings to support such a rating.  

The Veteran's muscle injuries to Muscle Groups XV and XVII are in the same anatomical region (the hip and thigh) but do not act on the same joint.  See 38 C.F.R. § 4.55(e).  The Veteran's service-connected shell fragment wound residuals are not manifested by a severe injury to Muscle Group XVII such that an initial rating than 40 percent is warranted for the combined injuries to Muscle Groups XV and XVII under 38 C.F.R. § 4.55(e).  Id.  

For example, on VA outpatient treatment in January 1986, the Veteran complained of worsening right buttock thigh pain over the previous 2 years.  A history of a "projectile wound" to the right buttock received in Vietnam was noted.  The Veteran stated that his pain worsened with ambulation and lifting.  He denied any bowel or bladder incontinence.  Physical examination showed tenderness over the right gluteus maximus with increased pain on resisted hip extension.  An electromyograph (EMG) showed positive sharp waves in the right paraspinals of the right lower extremity.  The VA examiner stated that he was unable to rule out sciatic nerve lesions superimposed on the Veteran's lumbar spine radiculopathy.  The assessment was active motor radiculopathy involving the right L4, L5, and S1 roots suggested by EMG findings.

Records dating back to August 1984 show complaints of right leg pain.  In October 1984, the Veteran had inconsistent tenderness over the right thigh region.  An October 1984 emergency room note indicates that the Veteran was having right leg pain on and off for the prior two months, and it was getting worse.  The Veteran reported at that time that he had been having trouble with his right leg ever since the bullet injury in service.  X-rays confirmed a retained foreign body.  

In January 1986, the Veteran underwent an electromyography to rule out sciatica.  The assessment was active motor radiculopathy involving right L4, L5, S1 roots was suggested by the EMG findings.  The examiner was unable to rule out sciatic nerve lesion superimposed on the above findings.

In May 1986, the Veteran complained of right buttock leg pain which had begun 3 years earlier.  Physical examination showed no weakness or sensory deficit; however, the January 1986 EMG findings above were noted.  

In June 1986, the Veteran complained that his right buttock leg pain was intermittent and relieved by Motrin and rest.  It was noted that he reported some questionable pain distribution which radiated down his right leg "upon prolonged ambulation."  It also was noted that he was status-post gunshot wound of the right thigh with the "bullet still lodged there."  Physical examination showed negative straight leg raising, a motor examination limited by pain, 5/5 strength of the left lower extremity, normal power of the right lower extremity, and intact sensation.  A computerized tomography (CT) scan showed mild L4-L5 annulus bulge.  The VA examiner opined that the Veteran's signs and symptoms "do not warrant" additional workup "at this time" or other intervention other than using NSAIDS for pain.  The assessment was leg pain probably not due to a radiculopathy or his spinal discs.  

On VA examination in April 1987, the Veteran complained of pain in the right leg and reported a shrapnel wound of the right thigh.  The Veteran indicated that when the bullet hit, it did not seem to bother him but now he had pain in his leg every day.  Physical examination showed no significant loss of skin on the soft tissue of the right leg or buttock.  The Veteran moved from a sitting to a standing position easily and "bears weight symmetrically."  He walked with an "inconsistent limp."  It also was noted that he claimed inconsistently to be unable to flex or extend at his hip on light resistance from the examiner's hand.  X-rays of the pelvis showed a small piece of shrapnel in the right thigh and an otherwise negative examination of the pelvis and right upper thigh.

On VA examination in January 2002, the Veteran's complaints included progressive right thigh pain which radiated to the right hip and resulted in problems moving the right hip joint.  The Veteran used a cane to assist with ambulation.  He reported "cessation of his activities predominantly due to right lower extremity pain" and "progressive loss of strength predominantly in the right lower extremity due to the right hip pain."  Physical examination showed normal posture, an antalgic gait favoring the right side secondary to right hip pain, limited function in standing and walking secondary to right hip pain, and equal leg lengths bilaterally.  The examination of the feet revealed evidence of abnormal weight bearing signs with increased callous formation.  Examination of the skin also revealed evidence of a palpable, nondisfiguring scar on the right medial thigh.  The scar was soft, depressed, and tender.  There was no evidence of adherence, drainage, or exudates.  The scar was barely visible.  There was no evidence of an exit wound on examination.  The muscle group (XV) was able to move the right hip joint independently "but is limited by pain, easy fatigability, and weakness in the right hip."  Physical examination of the right hip showed no evidence of redness, heat, swelling, effusion, drainage, or abnormal movement or instability.  In addition, there was no evidence of weakness.  Pain had the major functional impact.  On neurologic examination, there was 4/5 muscle strength secondary to pain in the hip.  There was a full range of motion in the right hip limited by pain and weakness with pain having the major functional impact.  The VA examiner concluded that there was evidence of limited range of motion in the right hip and weakness predominantly due to pain.  The diagnoses included shell fragment wound of the right thigh.  In addition, it was noted that the Veteran was a diabetic, and there was evidence of diminished sensation, compatible with diabetic peripheral neuropathy.  

The Veteran testified at his August 2003 Travel Board hearing that he was in constant severe right hip pain due to his service-connected residuals of a shell fragment wound to the right thigh.  See Board hearing transcript dated August 5, 2003, at pp. 5.  The Veteran also testified that in order to rise from a chair, he must use the arm rest to propel himself upward.  Similarly, the Veteran testified that in order to sit in a chair, he must use the arm rest while sitting down.

In an October 2004 statement, the Veteran contended that he was in constant right hip pain.  

Records received from the Social Security Administration in conjunction with the Veteran's claim for Social Security disability benefits shows that the Veteran was primarily being treated for complications associated with his diabetes.  There were no pertinent findings in these medical records pertaining to the severity of the status post gunshot wound of the right thigh, or resultant scar.  

On VA examination in September 2005, the Veteran's complaints included right thigh pain since an in-service shell fragment wound.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Objective examination showed he ambulated in to the examination room with a cane and was limping, tenderness on the right lower buttock and upper thigh, normal sensation and temperature, and decreased pinprick sensation in the bilateral lower legs.  X-rays of the right femur showed no evidence of an acute fracture or dislocation or a radiopaque foreign body, no lesions, and a bandage overlying the proximal thigh.  The radiologist's impression was an unremarkable right femur.  X-rays of the right hip showed a metallic foreign body in the soft tissues of the medial aspect of the proximal thigh, minimal degenerative changes of the right hip joint, no evidence of acute fracture or dislocation, and no lesions.  The radiologist's impressions were metallic foreign body in the soft tissues of the thigh likely representing shrapnel and mild degenerative changes of the right hip.  The VA examiner's diagnosis was a history of shrapnel wound to the right thigh with pain in the right buttock area, pain in the back of the right thigh, sensitivity and tenderness in the surrounding area.  

In a December 2006 addendum to the September 2005 VA examination report, the VA examiner who had seen the Veteran in September 2005 stated that the right gluteus muscle group was affected by the shrapnel wound.  In a June 2007 addendum to the September 2005 VA examination report, this VA examiner stated that, at the original examination, the Veteran only had complained of mild pain.  No muscle contraction had been felt.  This examiner opined that the Veteran had tingling and numbness of the surrounding area of the shell entrance wound and sometimes experienced pain and mild tenderness when he sat on that entrance site but the shrapnel in the soft tissue of the proximal thigh would not affect the hip joint movements.  This examiner also opined that the Veteran's reported discomfort from the shrapnel wound was unlikely to interfere with his activities of daily living.

The Veteran was seen in the emergency room (ER) at a VA Medical Center (VAMC) in July 2006 complaining of a history of pain in the right buttock and right thigh.  A history of an old shrapnel wound to the right thigh "which acts up every now and then" also was noted.  He denied any new right thigh trauma.  Physical examination showed no palpable swelling or tenderness over the right buttock or thigh and intact deep tendon reflexes.  The assessment was rule-out sciatica.  The plan was to have x-rays taken of the Veteran's right femur.

VA x-rays of the right thigh taken later in July 2006 showed a retained piece of shrapnel in the soft tissues of the proximal medial thigh and otherwise unremarkable soft tissues.

On VA examination in July 2006, the Veteran's complaints included right hip pain "since shrapnel injury during his military service" but no significant weakness.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination was non-focal with an average of 4/5 muscle strength in all segments and absent deep tendon reflexes on the lower extremities.  The Veteran walked with a cane and had no significant problem with balance or coordination.  The VA examiner stated that the Veteran had developed peripheral neuropathy most likely due to his diabetes mellitus.  This examiner opined that there was no relationship of the Veteran's previously reported right hip shrapnel injury and his diabetic peripheral neuropathy.

A July 2006 VA neurology outpatient clinic note indicates a past medical history of diabetes mellitus since 1998, with peripheral neuropathy diagnosed in 2006; and, right hip injury during service with shrapnel in the right thigh, DJ in the right hip, and sciatica.  

On VA examination in February 2008, the Veteran's complaints included pain in the right gluteal region radiating to his knee for many years.  He walked in to the examination room with the help of a cane.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran rated his pain as 8/10 on a pain scale (with 10/10 being the worst pain imaginable).  He had rated his pain as 5-6/10 on a pain scale approximately 5-6 years earlier.  Physical examination showed he was in mild discomfort due to pain in the right hip area.  The examiner noted a 1 cm horizontal scar on the posterior aspect of the upper third of the right thigh, this being the gunshot entry.  There was no evidence of keloid formation; however, the scar was tender to palpation on the upper medial thigh and right gluteal region.  There was no evidence of muscle atrophy in the thigh, and the thigh circumference was equal bilaterally.  Right hip flexion was to 90 degrees with discomfort; right hip extension was to 10 degrees; right hip abduction was to 40 degrees; and, internal and external rotation was to 30 degrees with mild discomfort.  Straight leg raising was to 60 degrees.  The VA examiner stated that he was unable to assess the Veteran's motor strength due to pain.  The assessment included status-post gunshot injury to the right upper thigh with residual pain in the right upper thigh muscle group region and right gluteal muscle group region (i.e., both Muscle Groups XV and XVII).

The Veteran reported to the ER at a VAMC in September 2009 complaining of chronic right hip pain which had worsened in the previous 2 days.  He denied any trauma.  Physical examination showed he was in no acute distress and essentially the same range of motion "as prior."  The assessment was chronic right leg pain.

In December 2009, the Veteran sought VA outpatient treatment for a flare-up of right buttock pain at the site of the shrapnel injury.  The Veteran reported that it flares up once in a while.  

On VA joints examination in March 2011, the Veteran's complaints included right hip pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The examiner noted that the Veteran incurred a shrapnel wound to the right thigh during active service in 1969 near the buttocks.  He experienced mild pain after the injury which resolved later.  The examiner also noted that the Veteran began experiencing increased pain again beginning in 1984.  His pain "has remained the same through the years."  He equated his current right hip pain to his original right buttock shrapnel injury and denied any radiating or shooting pain.  His right anterior hip pain occasionally shot to the right anterior knee.  His right hip pain had been occurring primarily for the previous 4-5 months.  He described his right hip pain as a throbbing pain which radiated occasionally several inches down his anterior proximal femur.  He denied any right hip swelling or tenderness to palpation.  He was able to stand for 10 minutes and walk 1 block.  He always used a cane.  The VA examiner noted that, although the Veteran's physical examination was limited due to complaints of pain, when the Veteran was not under direct physical examination or observation, he was sitting comfortably.  When he was asked to perform maneuvers during the examination itself, the Veteran's movements were "much more limited and slow."  The examiner also was "unable to quantify [the Veteran's] true level of pain."

Physical examination in March 2011 showed an antalgic gait, poor propulsion, no abnormal weight bearing, no inflammatory arthritis, no evidence of muscle atrophy in either of the lower extremities, 4/5 muscle strength of the bilateral proximal lower extremities, 5/5 muscle strength in the bilateral distal lower extremities, and negative straight leg raising bilaterally.  There was a somewhat limited range of motion in the hips secondary to body habitus.  There was right hip pain with flexion and internal/external rotation.  There also was a significant amount of voluntary guarding.  Range of motion testing of the right hip showed flexion to 30 degrees, extension to 15 degrees, and abduction to 25 degrees.  There was no objective evidence of painful active motion in the right hip and no additional limitation of motion after repetitive range of motion testing.  There was no joint ankylosis present.  X-rays of the right hip were unchanged and showed minimal degenerative changes in the right hip and a stable shrapnel density in the medial right thigh.  The Veteran reported that he had retired in 1998 due to diabetes mellitus.  He also reported that he "had good days and bad days but was able to perform his activities.  He had mostly a sitting job."  The diagnoses included mild degenerative joint disease with pain unlikely related to history of shrapnel wound and possible abnormal pain response secondary to peripheral neuropathy in a long-term poorly controlled diabetic.

On VA muscles examination in March 2011, it was noted that the location of the Veteran's in-service shrapnel wound was "unrelated to current complaints."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  It also was noted that the Veteran's shrapnel wound "resolved soon after incident."  Physical examination showed no muscle had been injured, destroyed, or traversed, no intermuscular scarring, normal muscle function sufficient to perform activities of daily living, no residuals of nerve, tendon, or bone damage, no muscle herniation, no loss of deep fascia or muscle substance, and no limited motion due to muscle disease or injury.

In a May 2011 addendum to the Veteran's March 2011 VA joints and muscles examinations, the VA examiner who conducted these examinations stated that there was no evidence of disability resulting from the residual effects of muscle injury to Muscle Group XV and XVII.  Therefore, this VA examiner also stated that there was no identifiable disability from the Veteran's shrapnel wound.  He stated further that the Veteran's subjective complaints did not correlate with the physical examination findings, x-ray findings, or history of injury.  He also stated further that the Veteran's physical examination findings "did not correlate with the activity observed in the [Veteran] when he did not think a physical exam was being documented."  The Veteran had no muscle atrophy and exhibited significant voluntary guarding during the physical examination.

The Veteran is competent to report symptoms of pain.  In this case, the Veteran has provided numerous lay assertions and hearing testimony regarding the pain associated with his service-connected residuals of a shell fragment wound to the right thigh.  The Veteran has reported symptoms of pain in the right thigh and/or right hip area continuously since 1984.  In this regard, the Veteran has not reported consistently the alleged severity of his service-connected shell fragment wound residuals.  For example, when seen initially by VA in January 1986, the Veteran complained of worsening right buttock thigh pain over the previous 2 years (or since approximately 1984).  In May 1986, the Veteran complained of right buttock leg pain which had begun 3 years earlier (or since approximately 1983).  The Veteran's inconsistencies in what he reported to the VA examiner and what flexion and extension of the right hip he could perform were noted on VA examination in April 1987.  When seen in the ER in July 2006, the Veteran reported only a history of an old shrapnel wound to the right thigh "which acts up every now and then."  On VA examination in July 2008, however, the Veteran rated his current right hip pain as 8/10 on a pain scale but had rated his right hip pain as 5-6/10 on a pain scale approximately 5-6 years earlier.  By contrast, however, the physical examination showed only mild discomfort.  At his most recent VA joints examination in March 2011, the Veteran reported experiencing mild pain after the initial in-service shrapnel wound injury which resolved later.  The Veteran also reported experiencing increased pain again beginning in 1984.  His pain further "has remained the same through the years."  All of these inconsistencies, coupled with the lack of physical findings, undermine the probative value of the Veteran's lay statements and Board hearing testimony concerning the current nature and severity of his service-connected residuals of a shell fragment wound to the right thigh.

Moreover, the medical evidence gathered throughout the appeal period has been relatively consistent, and does not support the Veteran's assertions regarding the severity of his service-connected residuals of a shell fragment wound to the right thigh.  The evidence dated prior to July 3, 1997 (the effective date of the revised rating criteria) shows no objective evidence of a moderately severe or severe injury to Muscle Group XV and XVII such that an initial rating greater than 40 percent is warranted under the former rating criteria.  See 38 C.F.R. § 4.73, DC 5315-5317 (effective prior to July 3, 1997).  The VA examiner opined in June 1986 that the Veteran's signs and symptoms at that time were not related to his bulging spinal disc or reported radiculopathy of the right lower extremity (which was found to be questionable) and did not warrant additional workup or other intervention other than using NSAIDS for pain.  

Furthermore, there is no evidence of a through-and-through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of the soft parts, and intermuscular scarring.  There is no history of hospitalization for a prolonged period of treatment of the wound in service.  The objective findings include an entrance scar, but no exit scar.  Additionally there is no indication on palpation of loss of deep fascia, moderate loss of muscle substance, or normal firm resistance of muscles compared to a sound side.  Tests of strength and endurance compared with sound side do not demonstrate positive evidence of moderately severe loss.  38 C.F.R. § 4.56(c) (in effect prior to July 3, 1997).

Nor is there any evidence of more than moderately severe injury to Muscle Group XVII such that an initial rating greater than 40 percent is warranted effective from July 3, 1997, under the revised rating criteria.  This evidence shows instead that the Veteran currently experiences no identifiable (or objective) disability due to these residuals (as seen on VA examination in March 2011).  The VA examiner specifically noted in a May 2011 addendum to the March 2011 examination report that, when the Veteran did not think he was being examined, he showed much more physical activity in his right thigh and hip than during the examination itself.  This finding, along with the notation that the Veteran had a "significant amount of voluntary guarding" suggests that the Veteran is not disabled to a moderately severe degree, by his service-connected residuals of a shell fragment wound to the right thigh and may be attempting to exaggerate his symptoms for purposes of obtaining additional VA disability compensation.  In any event, the competent evidence clearly does not demonstrate that the Veteran experiences a severe disability to either Muscle Group XV or XVII; or, that the Veteran experiences separately disabling residuals to Muscle Group XVII of a moderately severe degree such that the overall disability rating would be increased to 50 percent when the Muscle Groups are considered together pursuant to 38 C.F.R. § 4.55(e).  Significantly, an initial rating greater than 40 percent is not warranted for the combined injuries to Muscle Groups XV and XVII under the former or revised DC 5315-5317.  See 38 C.F.R. § 4.73, DC 5315-5317; see also 38 C.F.R. § 4.55(e).  The VA examiner specifically found in May 2011 that there was no evidence of disability resulting from the residual effects of muscle injury to Muscle Group XV and XVII, despite the Veteran's reports of pain.  

The Board acknowledges that the Veteran's service-connected shell fragment wound residuals have resulted in continuing subjective complaints of pain in the right thigh.  The VA examiner specifically stated in his May 2011 addendum that the Veteran's subjective complaints of pain did not correlate with the March 2011 physical examination findings, x-ray findings, or history of injury.  Nevertheless, the Veteran is competent to report pain, and the Veteran's complaints of pain are more than adequately compensated by the 40 percent rating currently assigned for the combined muscle injuries to Muscle Groups XV and XVII because that rating contemplates at least moderately severe muscle injury.  Accordingly, the criteria for an initial rating greater than 40 percent for residuals of a shell fragment wound to the right thigh have not been met at any time during the appeal period.  Id.

Staged ratings are not for assignment here as the evidence of record shows that the Veteran's service-connected right thigh shell fragment wound is not more that 40 percent disabling at any time during the appeal period.  See Fenderson, 12 Vet. App. at 119.

Scar associated with Shell Fragment Wound Residuals

The Veteran contends that the scar associated with his service-connected residuals of a shell fragment wound to the right thigh is more disabling than currently evaluated.

The Veteran's scar associated with his service-connected residuals of a shell fragment wound to the right thigh currently is evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, DC 7804 (unstable or painful scar).  See 38 C.F.R. § 4.118, DC 7804 (2011).  The effective date of the scar rating is January 23, 2002, the first evidence of a tender scar.  

In the October 2008 rating decision, the AMC noted that the Veteran's service-connected scar associated with his service-connected residuals of a shell fragment wound to the right thigh could be evaluated under the former or revised rating criteria for scars.  The AMC specifically assigned a 10 percent rating under the former rating criteria for evaluating scars effective prior to August 30, 2002.  

During the pendency of this appeal, the criteria for rating skin disabilities were revised twice.  The first revision was effective from August 30, 2002.  67 Fed. Reg. 49, 590-96 (July 31, 2002); 67 Fed. Reg. 58,448 (September 16, 2002).  The regulations pertaining to rating skin disabilities were again revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008, unless the Veteran specifically requests consideration of the revised regulations.  Although there was no specific request in this case, the RO nonetheless considered the revised regulations as noted on the July 2011 supplemental statement of the case.  As such, the Board will also consider the newest criteria, as well as the criteria in effect prior to, and as of, August 30, 2002.  

Before August 30, 2002, the rating schedule read as follows: 

Diagnostic Codes 7800 governs ratings for scars of the head face or neck, which is not applicable in this case.  Prior to the August 2002 regulatory change, Diagnostic Codes 7801 and 7802 governed only burn scars, which is also not applicable here.  38 C.F.R. § 4.118, Diagnostic Code 7800-7802 (2001). 

Superficial scars that are poorly nourished with repeated ulceration warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).  

Scars which are superficial and tender and painful on objective demonstration warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  

Scars that limit the function of any part affected are rated based upon limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  

Beginning on August 30, 2002, the rating schedule reads as follows: 

Scars, other than head, face, or neck, that are deep or that cause limited motion are rated as follows:  area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling.  38 C.F.R. § 4.118 , Diagnostic Code 7801 (2003).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2. 

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2003).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2. 

Diagnostic Code 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118 , Diagnostic Code 7803 (2003). 

Note 1 to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 to Diagnostic Code 7803 provides that a superficial scar is one not associated with underlying soft tissue damage.  

Scars which are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1. 

Other scars are rated based upon limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

Beginning on October 23, 2008, the rating schedule reads as follows: 

Beginning October 23, 2008, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear are rated under Diagnostic Code 7801. 

For these scars: Area or areas of 144 square inches (929 sq. cm.) or greater warrant a 40 percent rating; Area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrant a 30 percent rating; Area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrant a 20 percent rating;  Area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  

A deep scar is one associated with underlying soft tissue damage. 

If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, a separate evaluation is assigned based on the total area of the qualifying scars that affect the anterior portion of the trunk, and a separate evaluation is assigned based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Separate evaluations are combined under § 4.25. 38 C.F.R. § 4.118, Diagnostic Code 7801. 

Under revised Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation, which is the maximum elevation under this code. 

Note (1) under that code provides a superficial scar is one not associated with underlying soft tissue damage. 

Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118 (2010). 

Under the revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation, three or four scars that are unstable or painful warrant a 20 percent evaluation, and five or more scars that are unstable or painful warrant a 30 percent evaluation. 

Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118 (2010). 

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2010). 

The preponderance of the evidence is against assigning a disability rating greater than 10 percent for a scar associated with the Veteran's service-connected residuals of a shell fragment wound to the right thigh.  The Veteran has contended in lay statements that his shell fragment wound scar is more disabling than currently evaluated.  The competent evidence does not support the Veteran's assertions and shows instead that the shell fragment wound scar is minimally disabling.  For example, on VA examination in January 2002, no relevant complaints were noted.  Physical examination showed a palpable, non-disfiguring scar on the right medial thigh which was soft, depressed, tender, and barely visible.  There was no evidence of adherence, drainage, or exudates.  

On VA examination in September 2005, no relevant complaints were noted.  The VA examiner stated that he was unable to see the Veteran's shell fragment wound scar.  The assessment included no scar seen on examination but sensitivity and some tenderness in the surrounding area.  In a June 2007 addendum to this examination report, the VA examiner stated that there had been no visible scar on the Veteran's skin at the examination itself.  

On VA examination in February 2008, no relevant complaints were noted.  Physical examination showed a healed 1 cm scar (gunshot entry wound) on the posterior aspect of the upper third of the right thigh, no keloid formation, and no scars over the gluteal region.

On VA scars examination in May 2011, it was noted that the Veteran's shrapnel wound scar had healed.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination showed a well-healed horizontal linear superficial scar along the upper aspect of the posterior right thigh which was not painful.  There were no signs of skin breakdown and no inflammation, no edema, no keloid formation, and no other disabling effects.  There was no sign of infection.  The VA examiner stated that the Veteran's shrapnel wound scar was "not debilitating in any way."  Critically, the examiner acknowledged the Veteran's discomfort to palpation over the area of his right posterior thigh, but specifically stated that the discomfort was due to the underlying shrapnel in the muscle, and not his superficial scar.  The diagnosis was scar on right posterior upper thigh due to shrapnel fragmentation wound which was healed.

The Board acknowledges the Veteran's assertions that his scar associated with the service-connected residuals of a shell fragment wound to the right thigh is debilitating and much worse than currently evaluated.  However, the competent evidence does not support the Veteran's assertions regarding the current nature and severity of this scar and shows instead that it is "not debilitating in any way" (as the VA examiner stated in May 2011).  Under all three versions of Diagnostic Code 7804 in effect at some point during the pendency of this appeal, the presence of one tender or painful or unstable scar warrants a maximum 10 percent rating.  Because the Veteran is in receipt of the maximum 10 percent rating under Diagnostic Code 7804, other diagnostic codes must be considered to determine whether an increased rating is warranted under other former or revised rating criteria for evaluating scars.  There is no indication in the competent evidence of record, however, that the Veteran experiences any limitation of the affected part due to the scar or that the scar is deep and covers an area of at least 12 square inches such that a rating in excess of 10 percent is assignable under either Diagnostic Code 7801 (in effect as of August 30, 2002) or Diagnostic Code 7805 (effective during the entire appeal period).  Similarly, a disability rating higher than 10 percent is not assigned under the Diagnostic Code 7804 in effect as of October 23, 2008 unless there are at least 3 or 4 scars present that are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (effective from October 23, 2008).  There is no indication in the competent evidence of record that the Veteran has more than 1 scar associated with his service-connected residuals of a shell fragment wound to the right thigh such that a disability rating greater than 10 percent is warranted under the Diagnostic Code  7804 in effect as of October 23, 2008.  Id.  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, demonstrating his entitlement to an increased rating for his shell fragment wound scar.  Accordingly, the criteria for a disability rating greater than 10 percent for a scar associated with the Veteran's service-connected residuals of a shell fragment wound to the right thigh have not been met.  Id.

III.  Extraschedular Consideration

The issue of extraschedular ratings for the Veteran's service-connected residuals of a shell fragment wound to the right thigh and/or for a scar associated with these service-connected shell fragment wound residuals also was considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the level of severity and symptomatology of the Veteran's service-connected scars and muscle injuries correlate with the assigned rating criteria.  As discussed above, the nature of the symptoms attributable to the service-connected combined injury to Muscle Groups XV and XVII is contemplated by the former and revised schedular criteria in effect throughout the time period under consideration.  The nature of the symptoms attributable to the scar associated with the Veteran's service-connected muscle injury residuals are also contemplated by the former and revised schedular criteria in effect throughout the time period under consideration.  As also discussed above, the current 40 percent rating assigned for the Veteran's service-connected muscle injuries more than adequately compensates him for the subjective complaints of right thigh pain which he experiences, particularly given that the level of pain reported by the Veteran is not supported by medical findings.  Accordingly, referral of the case for consideration of extraschedular ratings is not warranted.  


ORDER

Entitlement to an initial rating greater than 40 percent for residuals of a shell fragment wound to the right thigh is denied.

Entitlement to a disability rating greater than 10 percent for a scar associated with residuals of a shell fragment wound to the right thigh is denied.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


